- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2010 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Petróleo Brasileiro S.A.  Petrobras and Subsidiaries Consolidated Financial Statements March 31, 2010 and 2009 with Review Report of Independent Registered Public Accounting Firm PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES Consolidated FINANCIAL STATEMENTS Contents Review Report of Independent Registered Public Accounting Firm 3 Consolidated Balance Sheets 4 Consolidated Statements of Income 6 Consolidated Statements of Cash Flows 8 Consolidated Statements of Changes in Shareholders' Equity 10 Notes to the Consolidated Financial Statements 13 1. Basis of Financial Statements Preparation 13 2. Accounting Policies 14 3. Derivative Instruments, Hedging and Risk Management Activities 15 4 Income Taxes 2 5 5. Cash and Cash Equivalents 28 6. Marketable Securities 29 7. Inventories 30 8. Recoverable Taxes 31 9. Petroleum and Alcohol Account, Receivable from Federal Government 32 10. Financing 33 11. Financial Income (Expenses), Net 39 12. Capital Lease Obligations 40 13. Employees Postretirement Benefits and Other Benefits 41 14. Shareholders Equity 44 15. Commitments and Contingencies 47 16. Fair Value Measurements 49 17. Segment Information 51 18. Acquisitions 59 19. Subsequent Events 64 2 Review report of independent registered public accounting firm To the Board of Directors and Shareholders of Petróleo Brasileiro S.A. - Petrobras Rio de Janeiro - Brazil We have reviewed the accompanying condensed consolidated balance sheet of Petróleo Brasileiro S.A. - Petrobras and subsidiaries as of March 31, 2010, and the related condensed consolidated statements of operations, cash flows and changes in shareholders equity for the three-month periods ended March 31, 2010 and 2009.These condensed consolidated financial statements are the responsibility of the Companys management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the consolidated financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modification that should be made to the condensed consolidated financial statements referred to above for them to be in conformity with U.S.generally accepted accounting principles. KPMG Auditores Independentes Rio de Janeiro, Brazil May 27, 2010 3 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31, 2010 and December 31, 2009 Expressed in Millions of United States Dollars March 31, 2010 December 31, 2009 Assets (unaudited) (Note 1) Current assets Cash and cash equivalents (Note 5) Marketable securities (Note 6) 72 Accounts receivable, net Inventories (Note 7) Deferred income taxes (Note 4) Recoverable taxes (Note 8) Advances to suppliers Other current assets Property, plant and equipment, net Investments in non-consolidated companies and other investments Non-current assets Accounts receivable, net Advances to suppliers Petroleum and alcohol account - receivable from Federal Government (Note 9) Marketable securities (Note 6) Restricted deposits for legal proceedings and guarantees (Note 15 (a)) Recoverable taxes (Note 8) Goodwill Prepaid expenses Other assets Total assets See the accompanying notes to the consolidated financial statements. 4 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Continued) March 31, 2010 and December 31, 2009 Expressed in Millions of United States Dollars (except number of shares) March 31, December 31, Liabilities and shareholders equity (unaudited) (Note 1) Current liabilities Trade accounts payable Current debt (Note 10) Current portion of capital lease obligations (Note 12) Income taxes payable Taxes payable, other than income taxes Payroll and related charges Dividends and interest on capital payable (Note 14) Employees postretirement benefits obligation  Pension and Health Care (Note 13 (a)) Contingencies (Note 15 (a)) 44 31 Other payables and accruals Long-term liabilities Long-term debt (Note 10) Capital lease obligations (Note 12) Employees postretirement benefits obligation  Pension and Health Care (Note 13 (a)) Deferred income taxes (Note 4) Provision for abandonment Contingencies (Note 15 (a)) Other liabilities Shareholders equity Shares authorized and issued (Note 14) Preferred share - 2010 and 2009 - 3,700,729,396 shares Common share - 2010 and 2009 - 5,073,347,344 shares Additional paid in capital Capital reserve - fiscal incentive Retained earnings Appropriated Unappropriated Accumulated other comprehensive income Cumulative translation adjustments Postretirement benefit reserves adjustments net of tax ((US$823) and (US$848) for March 31, 2010 and December 31, 2009, respectively) - Pension cost and Health Care (Note 13 (a)) Unrealized gains on available-for-sale securities, net of tax 36 24 Unrecognized loss on cash flow hedge, net of tax Petrobras Shareholders Equity Noncontrolling interest Total Equity Total liabilities and shareholders equity See the accompanying notes to the consolidated financial statements. 5 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME March 31, 2010 and 2009 Expressed in Millions of United States Dollars (except number of shares and earnings per share) (Unaudited) Three-month periods ended March 31 , Sales of products and services Less: Value-added and other taxes on sales and services Contribution of intervention in the economic domain charge - CIDE Net operating revenues Cost of sales Depreciation, depletion and amortization Exploration, including exploratory dry holes Impairment - Selling, general and administrative expenses Research and development expenses Employee benefit expense for non-active participants Other operating expenses Total costs and expenses Operating income Equity in results of non-consolidated companies Financial income (Note 11) Financial expenses (Note 11) Monetary and exchange variation (Note 11) Other taxes Other expenses, net (Note 18 (a)) 92 Income before income taxes See the accompanying notes to the consolidated financial statements. 6 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Continued) March 31, 2010 and 2009 Expressed in Millions of United States Dollars (except number of shares and earnings per share) (Unaudited) Three-month periods ended March 31 , Income taxes expense (Note 4) Current Deferred Net income for the period Less: Net income attributable to the noncontrolling interest Net income attributable to Petrobras Net income applicable to each Petrobras class of shares Common Preferred Basic and diluted earnings per: (Note 14) Common and Preferred share Common and Preferred ADS Weighted average number of shares outstanding Common Preferred See the accompanying notes to the consolidated financial statements. 7 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS March 31, 2010 and 2009 Expressed in Millions of United States Dollars (Unaudited) Three-month periods ended March 31 , Cash flows from operating activities Net income for the period Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, depletion and amortization Dry hole costs Impairment 94 - Equity in the results of non-consolidated companies 12 15 Foreign exchange (gain)/loss Deferred income taxes Other Working capital adjustments Decrease (increase) in accounts receivable, net Decrease (increase) in inventories Increase (decrease) in trade accounts payable Increase (decrease) in taxes payable Decrease (increase) in advances to suppliers 63 Decrease (increase) in recoverable taxes Increase (decrease) in other working capital adjustments Net cash provided by operating activities Cash flows from investing activities Additions to property, plant and equipment Marketable securities and other investments activities Net cash used in investing activities Cash flows from financing activities Short-term debt, net issuances and repayments Proceeds from issuance and draw-down of long-term debt Principal payments of long-term debt Proceeds from project financings 32 Payments of project financings Payments of capital lease obligations Dividends and interest on shareholders equity paid to shareholders 36 Net cash provided by (used in) financing activities Increase (decrease) in cash and cash equivalents Effect of exchange rate changes on cash and cash equivalents 61 Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period See the accompanying notes to the consolidated financial statements. 8 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) March 31, 2010 and 2009 Expressed in Millions of United States Dollars (Unaudited) Three-month periods ended March 31, Supplemental cash flow information: Cash paid during the period for Interest, net of amount capitalized 75 22 Income taxes See the accompanying notes to the consolidated financial statements. 9 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS EQUITY March 31, 2010 and 2009 Expressed in Millions of United States Dollars (Unaudited) Three-month periods ended March 31, Preferred shares Balance at January 1, Balance at March 31, Common shares Balance at January 1, Balance at March 31, Additional paid in capital Balance at January 1, - Balance at March 31, - Capital reserve - fiscal incentive Balance at January 1, Transfer from (to) unappropriated retained earnings 1 Balance at March 31, Cumulative translation adjustments Balance at January 1, Change in the period Balance at March 31, Postretirement benefit reserves adjustments, net of tax - Pension Cost and Health Care Balance at January 1, 37 Change in the period 71 1 Tax effect on above - Balance at March 31, 38 See the accompanying notes to the consolidated financial statements. 10 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS EQUITY (Continued) March 31, 2010 and 2009 Expressed in Millions of United States Dollars (Unaudited) Three-month periods ended March 31, Unrecognized gains on available-for-sale securities, net of tax Balance at January 1, 24 Unrealized gains 18 Tax effect on above Balance at March 31, 36 Unrecognized loss on cash flow hedge, net of tax Balance at January 1, Change in the period 3 Balance at March 31, Appropriated retained earnings Legal reserve Balance at January 1, T ransfer from unappropriated retained earnings Balance at March 31, Undistributed earnings reserve Balance at January 1, Transfer from unappropriated retained earnings Balance at March 31, Statutory reserve Balance at January 1, T ransfer from unappropriated retained earnings Balance at March 31, Total appropriated retained earnings See the accompanying notes to the consolidated financial statements. 11 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS EQUITY (Continued) March 31, 2010 and 2009 Expressed in Millions of United States Dollars (Unaudited) Three-month periods ended March 31, Unappropriated retained earnings Balance at January 1, Net income attributable to Petrobras Dividends and interest on shareholders equity Appropriation from (to) fiscal incentive reserves 7 Appropriation (to) reserves Balance at March 31, Petrobras shareholders' equity Noncontrolling interest Balance at January 1, Net income for the period 49 Dividends and interest on shareholders equity paid - 16 Other c hanges in the period 61 Balance at March 31 Total equity Comprehensive income is comprised as follows: Net income for the period Cumulative translation adjustments Postretirement benefit reserves adjustments, net of tax - pension and health care cost 47 1 Unrealized gain on available-for-sale securities 12 95 Unrecognized gain (loss) on cash flow hedge 3 Comprehensive income Less: Net comprehensive income atributable to noncontrolling interest Comprehensive income attributable to Petrobras See the accompanying notes to the consolidated financial statements. 12 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS Expressed in Millions of United States Dollars (except when specifically indicated) (unaudited) 1. Basis of Financial Statements Preparation The accompanying unaudited consolidated financial statements of Petróleo Brasileiro S.A. - Petrobras (the Company) have been prepared in accordance with U.S. generally accepted accounting principles (U.S. GAAP) and the rules and regulations of the Securities and Exchange Commission (SEC) for interim financial statements. Accordingly they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. These unaudited consolidated financial statements and the accompanying notes should be read in conjunction with the audited consolidated financial statements for the year ended December 31, 2009 and the notes thereto. The balance sheet at December 31, 2009 has been derived from the audited consolidated financial statements at that date but does not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. The consolidated financial statements as of March 31, 2010 and for the three-month periods ended March 31, 2010 and 2009, included in this report, are unaudited. However, in management's opinion, such consolidated financial statements reflect all normal recurring adjustments that are necessary for a fair presentation. The results for the interim periods are not necessarily indicative of trends or of results expected for the full year ending December 31, 2010. The preparation of these financial statements requires the use of estimates and assumptions that reflect the assets, liabilities, revenues and expenses reported in the financial statements, as well as amounts included in the notes thereto. Management reviews its estimates periodically, including those related to oil and gas reserves, pension and health care liabilities, depreciation, depletion and amortization, abandonment costs, contingencies and income taxes. While the Company uses its best estimates and judgements, actual results could differ from those estimates as further confirming events occur. Certain prior years amounts have been reclassified to conform to current year presentation standards. These reclassifications are not significant to the consolidated financial statements and had no impact on the Companys net income. Events subsequent to March 31, 2010, were evaluated until the time of the Form 6-K filing with the Securities and Exchange Commission. Pursuant to Rule 436 (c) under the Securities Act of 1933 (the Act), this is not a report and should not be considered a part of any registration statement prepared or certified within the meanings of Sections 7 and 11 of the Act and therefore, the independent accountants liability under Section 11 does not extend to the information included herein. 13 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except when specifically indicated) (unaudited) 2. Accounting Policies Recently Adopted Accounting Standards a) Transfers and Servicing (ASC 860), Accounting for Transfers of Financial Assets (ASU 2009-16) The FASB issued ASU 2009-16 in December 2009. This standard removes the concept of a Qualifying Special Purpose Entity (QSPE) and the exception for QSPE consolidation and clarifies the requirements for financial asset transfers eligible for sale accounting. ASU 2009-16 was adopted on January 1, 2010, and did not impact the Companys results of operations, financial position or liquidity. b) Consolidation (ASC 810), Improvements to Financial Reporting by Enterprises Involved With Variable Interest Entities (ASU 2009-17) The FASB issued ASU 2009-17 in December 2009. This standard became effective for the Company on January 1, 2010. ASU 2009-17 requires the enterprise to qualitatively assess if it is the primary beneficiary of a variable-interest entity (VIE), and, if so, the VIE must be consolidated. Additionally, this Statement requires continuous assessments of whether an enterprise is the primary beneficiary of a VIE. ASU 2009-17 was adopted on January 1, 2010, and did not impact the Companys results of operations, financial position or liquidity. 2.2 Change in accounting estimates The Company changed at the beginning of 2010, as a consequence of the periodic assessment of the expected useful lives of its assets, depreciation rates from thermoeletric power plants and facilities from Refining, Transporting and Marketing segment, based on reports prepared by independent appraisers. The changes were accounted for prospectively in accordance ASC 250 (Accounting changes and error corrections) and the Companys results of operations were impacted by an increase of US$73, net of taxes, in the first quarter of 2010. The table below provides the previous and the current depreciation rates as a result of the assessment: Estimated useful life Previous Current Refinery and other industrial facilities 10 years 4 to 31 years (average of 20 years) Ducts 10 years 31 years Tanks 10 years 26 years Thermoelectric power plants 2 0 years 10 to 33.3 years (average of 23 years) 14 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except when specifically indicated) (unaudited) 2 Accounting Policies (Continued) 2.3 IFRS adoption for local purposes The Brazilian Corporate Law was amended in 2007 to permit Brazilian GAAP to converge with International Financial Reporting Standards, or "IFRS", as issued by the International Accounting Standards Board, or "IASB". The adoption of IFRS in Brazil is mandatory for the year ended December 31, 2010 and it is tax neutral in accordance with the current income tax legislation. The Company elected to present its financial statements for local purposes for the first time in accordance with IFRS for the first quarter of 2010. The Company's financial statements prepared in accordance with U.S. GAAP were not affected by the adoption of IFRS other than dividends and profit sharing payable to our employees, which are based on net income as calculated under IFRS. 3. Derivative Instruments, Hedging and Risk Management Activities The Company is exposed to a number of market risks arising from its normal course of business. Such market risks principally involve the possibility that changes in interest rates, foreign currency exchange rates or commodity prices will adversely affect the value of the Companys financial assets and liabilities or future cash flows and earnings. The Company maintains a corporate risk management policy that is executed under the direction of the Companys executive officers. In 2004, the Executive Committee of Petrobras set up the Risk Management Committee composed of executive managers from all the business departments and from a number of corporate departments. This committee, as well as having the objective of assuring integrated management of exposures to risks and formalizing the main guidelines for the Companys operation, aims at concentrating information and discussing actions for risk management, facilitating communication with the executive offices and the Board of Directors in aspects related to best corporate governance practices. The risk management policy of the Petrobras System aims at contributing towards an appropriate balance between its objectives for growth and return and its level of risk exposure, whether inherent to the exercise of its activities or arising from the context within which it operates, so that, through effective allocation of its physical, financial and human resources the Company may attain its strategic goals. 15 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except when specifically indicated) (unaudited) 3. Derivative Instruments, Hedging and Risk Management Activities (Continued) The Company may use derivative and non-derivative instruments to implement its corporate risk management strategy. However, by using derivative instruments, the Company exposes itself to credit and market risk. Credit risk is the failure of a counterparty to perform under the terms of the derivative contract. Market risk is the possible adverse effect on the value of an asset or liability, including financial instruments that results from changes in interest rates, currency exchange rates, or commodity prices. The Company addresses credit risk by restricting the counterparties to such derivative financial instruments to major financial institutions. Market risk is managed by the Companys executive officers. The Company does not hold or issue financial instruments for trading purposes. a) Commodity price risk management The Company is exposed to commodity price risks as a result of the fluctuation of crude oil and oil product prices. The Companys commodity risk management activities are primarily undertaking through the uses of future contracts traded on stock exchanges; and options and swaps entered into with major financial institutions. The Company does not use derivatives contracts for speculative purposes. The Company does not usually use derivatives to manage overall commodity price risk exposure, taking into consideration that the Companys business plan uses conservative price assumptions associated to the fact that, under normal market conditions, price fluctuations of commodities do not represent a substantial risk to achieving strategic objectives. The decision to enter into hedging or non-hedging derivatives is reviewed periodically and recommended, or not, to the Risk Management Committee. If entering into derivative is indicated, in scenarios with a significant probability of adverse events, and such decision is approved by the Board of Directors, the derivative transactions should be carried out with the aim of protecting the Companys solvency, liquidity and execution of the corporate investment plan, considering an integrated analysis of all the Companys risk exposures. Outstanding derivatives contracts were entered into in order to mitigate price risk exposures from specific transactions, in which positive or negative results in the derivative transactions are totally or partially offset by the opposite result in the physical positions. The transactions covered by commodity derivatives are: certain cargoes traded from import and export operations and transactions between different geographical markets. As a result of the Company currently price risk management, the derivatives are contracted as short term operations, to mitigate the price risk of specific forecasted transactions. The operations are carried out on the New York Mercantile Exchange (NYMEX) and the Intercontinental Exchange (ICE), as well as on the international over-the-counter market. 16 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except when specifically indicated) (unaudited) 3. Derivative Instruments, Hedging and Risk Management Activities (Continued) a) Commodity price risk management (Continued) The Companys exposure from these contracts is limited to the difference between the contract value and market value on the volumes contracted. Crude oil future contracts are marked-to-market and related gains and losses are recognized in currently period earnings, irrespective of when the physical crude sales occur. The main parameters used in risk management for variations of Petrobras oil and oil products prices are the cash flow at risk (CFAR) for medium-term assessments, Value at Risk (VAR) for short-term assessments, and Stop Loss. Corporate limits are defined for VAR and Stop Loss. The hedges settled during the period from January to March 2010 corresponded to approximately 99% of the traded volume of imports and exports to and from Brazil plus the total volume of the products traded abroad. The main counterparties of operations for derivatives for oil and oil products are the New York Stock Exchange (NYMEX), the Intercontinental Exchange and JP Morgan. The commodity derivatives contracts are reflected at fair value as either assets or liabilities on the Companys consolidated balance sheets recognizing gain or losses in earnings, using market to market accounting, in the period of change. As of March 31, 2010, the Company had the following outstanding commodity derivative contracts that were entered into: Commodity Contracts Maturity in 2010 Notional amount in thousands of bbl* As of March 31, 2010 Futures and Forwards contracts Options contracts * A negative notional value represents a sale position. At March 31, 2010, the portfolio for commercial operations carried out abroad, as well as the derivatives for their protection through derivatives for oil and oil products, presented a maximum estimated loss per day (VAR-Value at Risk), calculated at a reliability level of 95%, of approximately US$35.5. 17 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except when specifically indicated) (unaudited) 3. Derivative Instruments, Hedging and Risk Management Activities (Continued) b) Foreign currency risk management Exchange risk is one of the financial risks that the Company is exposed to and it originates from changes in the levels or volatility of the exchange rate. With respect to the management of these risks, the Company seeks to identify and handle them in an integrated manner, seeking to assure efficient allocation of the resources earmarked for the derivative. Taking advantage of operating in an integrated manner in the energy segment, the Company seeks, primarily, to identify or create natural risk mitigation, benefiting from the correlation between its income and expenses. In the specific case of exchange variation inherent to the contracts with the cost and remuneration involved in different currencies, this natural risk mitigation is carried out through allocating the cash investments between the real and the US dollar or another currency. The management of risks is done for the net exposure. Periodical analyses of the exchange risk are prepared, assisting the decisions of the executive committee. The exchange risk management strategy involves the use of derivative instruments to minimize the exchange exposure of certain Companys obligations. BR Distribuidora (wholly owned subsidiary) entered into an over the counter contract, not designated as hedge accounting, for covering the trading margins inherent to exports (aviation segment) for foreign clients. The objective of the operation, contracted contemporaneously with the definition of the cost of the products exported, is to lock the trading margins agreed with the foreign clients. Internal policy limits the volume of derivative contracts to the volume of products exported. The volume of hedge executed for the exports occurring between January andMarch 2010 represented 60.4% of the total exported by BR Distribuidora. The settlements of the operations that matured between January 1 and March 31, 2010 generated a negative result for the Company of US$1,376. The over the counter contract is reflected at fair value as either assets or liabilities on the Companys consolidated balance sheets recognizing gains or losses in earnings, using market to market accounting, in the period of change. 18 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except when specifically indicated) (unaudited) 3. Derivative Instruments, Hedging and Risk Management Activities (Continued) b) Foreign currency risk management (Continued) As of March 31, 2010, the Company had the following foreign currency derivative contracts, not designated as hedging accounting, that were entered into: Notional Amount Foreign Currency US$ million Sell USD / Pay BRL 69 At March 31, 2010, the forward derivative contract presented a maximum estimated loss per day (VAR  Value at Risk), calculated at a reliability level of 95%, of approximately US$1. Cash flow hedge In September 2006, the Company contracted a hedge known as a cross currency swap for coverage of the bonds issued in Yens in order to fix the Companys costs in this operation in dollars. In a cross currency swap there is an exchange of interest rates in different currencies. The exchange rate of the Yen for the US dollar is fixed at the beginning of the transaction and remains fixed during its existence. The Company does not intend to settle these contracts before the end of the term. The Company has elected to designate its cross currency swap as cash flow hedges. Both at the inception of a hedge and on an ongoing basis, a cash flow hedge must be expected to be highly effective in achieving offsetting cash flows attributable to the hedged risk during the term of the hedge. Derivative instruments designated as cash flow hedges are reflected as either assets or liabilities on the Companys consolidated balance sheets. Change in fair value, to the extent the hedge is effective, is reported in accumulated other comprehensive income until the cash flows of the hedged item occurs. Effectiveness tests are conducted quarterly in order to measure how the changes in the fair value or the cash flow of the hedged items are being absorbed by the hedge mechanisms. The effectiveness calculation indicated that the cross currency swap is highly effective in offsetting the variation in the cash flows of the bonds issued in Yens. 19 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except when specifically indicated) (unaudited) 3. Derivative Instruments, Hedging and Risk Management Activities (Continued) b) Foreign currency risk management (Continued) Cash flow hedge (Continued) As of March 31, 2010, the Company had the following cross currency swap, which was entered into: Cross Currency Swaps Maturing in 2016 % Notional Amount (Million) Fixed to fixed Average Pay Rate (USD) US$298 Average Receive Rate (JPY) JPY$35,000 At March 31, 2010, the cross currency swap presented a maximum estimated loss per day (VAR-Value at Risk), calculated at a reliability level of 95%, of approximately US$1. c) Interest rate risk management The Companys interest rate risk is a function of the Companys long-term debt and to a lesser extent, its short-term debt. The Companys foreign currency floating rate debt is principally subject to fluctuations in LIBOR and the Companys floating rate debt denominated in Reais is principally subject to fluctuations in the Brazilian long-term interest rate (TJLP) as fixed by the National Monetary Counsel. The Company currently does not utilize derivative financial instruments to manage its exposure to fluctuations in interest rates. 20 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except when specifically indicated) (unaudited) 3. Derivative Instruments, Hedging and Risk Management Activities (Continued) d) Tabular presentation of the location and amounts of derivative fair values The effect of derivative instruments on the statement of financial position for the three-month period ended March 31, 2010. In millions of dollars Asset Derivatives Liability Derivatives As of March 31, Balance Sheet Location Fair Value Balance Sheet Location Fair Value Derivatives designated as hedging instruments under Codification Topic 815 Foreign exchange contracts Other current assets 62 - Total 62 - Derivatives not designated as hedging instruments under Codification Topic 815 Foreign exchange contracts Other current assets - Other payables and accruals - Commodity contracts Other current assets 23 Other payables and accruals Total 23 Total Derivatives 85 21 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except when specifically indicated) (unaudited) 3. Derivative Instruments, Hedging and Risk Management Activities (Continued) d) Tabular presentation of the location and amounts of derivative fair values (Continued) The effect of derivative instruments on the statement of financial position for the year ended December 31, 2009. In millions of dollars Asset Derivatives Liability Derivatives As of December 31, Balance Sheet Location Fair Value Balance Sheet Location Fair Value Derivatives designated as hedging instruments under Codification Topic 815 Foreign exchange contracts Other current assets 65 - Total 65 - Derivatives not designated as hedging instruments under Codification Topic 815 Foreign exchange contracts Other current assets 1 Other payable and accruals - Commodity contracts Other current assets 35 Other payables and accruals Total 36 Total Derivatives 22 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except when specifically indicated) (unaudited) 3. Derivative Instruments, Hedging and Risk Management Activities (Continued) d) Tabular presentation of the location and amounts of derivative fair values (Continued) The effect of derivative instruments on the statement of financial position for the three-month period ended March 31, 2010. Derivatives in Codification Topic 815 Cash Flow Hedging Relationship Amount of Gain or (Loss) Recognized in OCI on Derivative (Effective Portion) Location of Gain or (Loss) reclassified from Accumulated OCI into Income (Effective portion) Amount of Gain or (Loss) Reclassified from Accumulated OCI into Income (Effective Portion) Amount of Gain or (Loss) Recognized in income on derivative (Inefective Portion and Amount Excluded from Effectiveness Testing) March 31, 2010 March 31, 2010 March 31, 2010 Foreign exchange contracts Financial Expenses 5 - 5 - The effect of derivative instruments on the statement of financial position for the three-month period endedMarch 31, 2009. Derivatives in Codification Topic 815 Cash Flow Hedging Relationship Amount of Gain or (Loss) Recognized in OCI on Derivative (Effective Portion) Location of Gain or (Loss) reclassified from Accumulated OCI into Income (Effective portion) Amount of Gain or (Loss) Reclassified from Accumulated OCI into Income (Effective Portion) Amount of Gain or (Loss) Recognized in income on derivative (Inefective Portion and Amount Excluded from Effectiveness Testing) March 31, 2009 March 31, 2009 March 31, 2009 Foreign exchange contracts Financial Expenses 37 - 37 - 23 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except when specifically indicated) (unaudited) 3. Derivative Instruments, Hedging and Risk Management Activities (Continued) d) Tabular presentation of the location and amounts of derivative fair values (Continued) Derivatives Not Designated as Hedging Instruments under Codification Topic 815 Location of Gain or (Loss) Recognized in Income on Derivative Amount of Gain or (Loss) Recognized in Income on Derivative March 31, 2010 Foreign Exchange Contracts Financial income/expenses net Commodity contracts Financial income/expenses net Total Derivatives Not Designated as Hedging Instruments under Codification Topic 815 Location of Gain or (Loss) Recognized in Income on Derivative Amount of Gain or (Loss) Recognized in Income on Derivative March 31, 2009 Foreign Exchange Contracts Financial income/expenses net 3 Commodity contracts Financial income/expenses net Total 24 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except when specifically indicated) (unaudited) 4. Income Taxes Income taxes in Brazil comprise federal income tax and social contribution, which is an additional federal income tax. The statutory enacted tax rates for income tax and social contribution have been 25% and 9%, respectively, for the three-month periods ended March 31, 2010 and 2009. The Companys taxable income is substantially generated in Brazil and is therefore subject to the Brazilian statutory tax rate. The following table reconciles the tax calculated based upon the Brazilian statutory tax rate of 34% to the income tax expense recorded in these consolidated statements of income. Three-month periods ended March 31, Income before income taxes and noncontrolling interest Brazil International Tax expense at statutory rates - (34%) Adjustments to derive effective tax rate: Non-deductible post-retirement and health-benefits Tax benefits on interests on shareholders equity - Foreign income subject to different tax rates Tax incentive (1) 39 16 Other 8 Income tax expense per consolidated statement of income 25 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except when specifically indicated) (unaudited) 4. Income Taxes (Continued) On May 10, 2007, the Brazilian Federal Revenue Office recognized Petrobras' right to deduct certain tax incentives from income tax payable, covering the tax years of 2006 until 2015. During the three-month period ended March 31, 2010, Petrobras recognized a tax benefit in the amount of US$39 (US$16 on March 31, 2009) primarily related to these incentives in the Northeast, within the region covered by the Northeast Development Agency (ADENE), granting a 75% reduction in income tax payable, calculated on the profits of the exploration of the incentive activities and these have been accounted for under the flow through method. The following table shows a breakdown between domestic and international income tax benefit (expense) attributable to income from continuing operations: Three-month periods ended March 31, Income tax expense per consolidated statement of income: Brazil Current Deferred International Current Deferred 45 26 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except when specifically indicated) (unaudited) 4. Income Taxes (Continued) The major components of the deferred income tax accounts in the consolidated balance sheet are as follows: March 31, December 31, 2009 Current assets Valuation allowance Current liabilities Net current deferred tax assets Non-current assets Employees postretirement benefits, net of Accumulated postretirement benefit reserves adjustments 879 Tax loss carryforwards 2,194 Other temporary differences, not significant individually 1,091 Valuation allowance Non-current liabilities Capitalized exploration and development costs Property, plant and equipment (1,609) Exchange variation (995) Other temporary differences, not significant individually (526) Net non-current deferred tax liabilities Non-current deferred tax assets Non-current deferred tax liabilities Net deferred tax liabilities 27 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except when specifically indicated) (unaudited) 4. Income Taxes (Continued) The Company and its subsidiaries file income tax returns in Brazil and in many foreign jurisdictions. These tax returns are open to examination by the respective tax authorities in accordance with each local legislation. As of and for the three-month period ended March 31, 2010, the Company did not have any material unrecognized tax benefits. Additionally, the Company does not expect that the amount of the unrecognized tax benefits will change significantly within the next twelve months. 5. Cash and Cash Equivalents March 31, December 31, 2009 Cash Investments - Brazilian Reais ( 1) Investments - U.S. dollars Comprised primarily federal public bonds with immediate liquidity and the securities are tied to the American dollar quotation or to the remuneration of the Interbank Deposits - DI. Comprised primarily by Time Deposit and securities with fixed income. 28 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except when specifically indicated) (unaudited) 6. Marketable Securities March 31, December 31, 2009 Marketable securities classification: Available-for-sale Held-to-maturity Less: Current portion of marketable securities Long-term portion of marketable securities Available-for-sale securities are presented as Non-current assets, as they are not expected to be sold or liquidated within the next twelve months. As of March 31, 2010, Petrobras had a balance of US$ 2,394 linked to B Series National Treasury Notes, which are accounted for as available-for-sale securities in accordance with Codification Topic 320. On October 23, 2008, the B Series National Treasury Notes were used as a guarantee after the confirmation of the agreements into with Petros, Petrobras pension plan (see Note 13 (b)). The nominal value of the NTN-Bs is restated based on variations in the Amplified Consumer Price Index (IPCA). The maturities of these notes are 2024 and 2035 and they bear interest coupon of 6% p.a., which is paid semi-annually. At March 31 2010, the balances of the National Treasury Notes - Series B (NTN-B) are updated in accordance with their market value, based on the average prices disclosed by the National Association of Open Market Institutions (ANDIMA). 29 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except when specifically indicated) (unaudited) 7. Inventories March 31, December 31, 2009 Products Oil products Fuel alcohol Raw materials, mainly crude oil Materials and supplies Other 69 75 Current inventories Long-term inventories 36 15 Inventories are stated at the lower of cost or market. Due to the recently declines in the oil international market prices, the Company recognized a loss of US$68 for the three-month period ended March 31, 2010, which was classified as other operating expenses in the consolidated statement of income. The Company adopted the realizable value for inventory impairment purposes. 30 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except when specifically indicated) (unaudited) 8. Recoverable Taxes Recoverable taxes consisted of the following: March 31, December 31, Local: Domestic value-added tax (ICMS) PASEP/COFINS Income tax and social contribution Foreign value-added tax (IVA) 35 42 Other recoverable taxes Less: Long-term recoverable taxes Current recoverable taxes (1) Domestic value-added sales tax (ICMS) is composed of credits generated by commercial operations and by the acquisition of property, plant and equipment and can be offset with taxes of the same nature. (2) Composed of credits arising from non-cumulative collection of PASEP and COFINS, which can be compensated with other federal taxes payable. The income tax and social contribution recoverable will be offset against future income tax payable. Petrobras plans to fully recover these taxes, and as such, no allowance has been provided. 31 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except when specifically indicated) (unaudited) 9. Petroleum and Alcohol Account - Receivable from Federal Government The following summarizes the changes in the Petroleum and Alcohol account for the three-month period ended March 31, 2010: Three-month period ended March 31, 2010 Opening balance Translation loss Ending balance In order to conclude the settlement of accounts with the Federal Goverment, pursuant to Provisional Measure nº 2,181, of August 24, 2001, and after providing all the information required by the National Treasury Office - STN, Petrobras is seeking to settle all the remaining disputes between the parties. The remaining balance of the Petroleum and Alcohol account may be paid as follows : (1) National Treasury Bonds issued at the same amount as the final balance of the Petroleum and Alcohol account; (2) offset of the balance of the Petroleum and Alcohol account, with any other amount owed by Petrobras to the Federal Government, including taxes; or (3) by a combination of the above options. 32 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except when specifically indicated) (unaudited) Financing The Company has utilized project financings to provide capital for the continued development of the Companys exploration and production and related projects. The VIE's associated with the project finance projects are consolidated based on ASC Topic 810-10-25 (Variable Interest Entities). a) Short-term debt The Company's short-term borrowings are principally sourced from commercial banks and include import and export financing denominated in United States dollars, as follows: March 31, December 31, Imports - oil and equipment Working capital Securitization program 50 - The weighted average annual interest rates on outstanding short-term borrowings were 2.28 % and 2.53% at March 31, 2010 and December 31, 2009, respectively . 33 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except when specifically indicated) (unaudited) 10. Financing (Continued) b) Long-term debt · Composition March 31, 2010 December 31, 2009 Foreign currency Notes 11,593 Financial institutions 12,119 Sale of future receivables 334 Suppliers credits 6 6 Assets related to export program to be offset against sales of future receivables Local currency National Economic and Social Development Bank - BNDES (state-owned bank) Debentures: BNDES (state-owned bank) 3,762 Other Banks 39 1,610 Export Credit Notes 3,663 Bank Credit Certificate - 2,075 Other 1,099 Total Current portion of long-term debt and interest 34 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except when specifically indicated) (unaudited) 10. Financing (Continued) b) Long-term debt (Continued) · Composition of foreign currency denominated debt by currency March 31, December 31, Currency United States dollars Japanese Yen Euro 53 Other 1 · Maturities of the principal of long-term debt The long-term portion at March 31, 2010, becomes due in the following years: 2012 2016 and thereafter 35 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except when specifically indicated) (unaudited) 10. Financing (Continued) b) Long-term debt (Continued) The composition of annual interest rates on long-term debt are as follows: March 31, December 31, Foreign currency 6% or less Over 6% to 8% Over 8% to 10% Over 10% to 12% 33 Over 12% to 15% Local currency 6% or less Over 6% to 8% Over 8% to 10% Over 10% to 12% Over 12% to 15% - - 36 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except when specifically indicated) (unaudited) 10. Financing (Continued) b) Long-term debt (Continued) Issuance of long-term debt The main long-term funding carried out in the period from January to March 2010 is shown in the following table: b.1 ) Abroad Company Date Amount US$ million Maturity Description Petrobras Feb/2010 Financing obtained from the China Development Bank (CDB), with a cost of Libor plus spread of 2.8% p.a. Petrobras March/2010 b .2) In Brazil Company Date Amount (US$ million) Maturity Description Refap Feb/2010 Until 2015 Export credit note with an interest rate between 109.4% and 109.5% of average rate of CDI. c) Financing with official credit agencies c.1) Abroad Amount in US$ Company Agency Contracted Used Balance Description Petrobras China Development Bank Libor +2.8% p.a. 37 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except when specifically indicated) (unaudited) 10. Financing (Continued) c) Financing with official credit agencies (Continued) c.2) In Brazil Amount in US$ Company Agency Contracted Used Balance Description Transpetro (*) BNDES Program for Modernization and Expansion of the FLEET (PROMEF) - TJLP+2.5% p.a. Transportadora Urucu Manaus TUM BNDES 32 Coari-Manaus gas pipeline - TJLP+1.96% p.a. Transportadora GASENE BNDES 54 Cacimbas-Catu gas pipeline (GASCAC)  TJLP+1.96% p.a. (*) Agreements for conditioned purchase and sale of 33 ships were entered into with 4 Brazilian shipyards in the amount of US$ , where 90% is financed by BNDES. 38 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except when specifically indicated) (unaudited) 11. Financial Income (Expenses), Net Financial expenses, financial income and monetary and exchange variation, allocated to income for the three-month periods ended March 31, 2010 and 2009 are as follows: Three-month periods ended March 31, Financial expenses Loans and financings Project financings Leasing Losses on derivative instruments Repurchased securities losses Other Capitalized interest Financial income Investments 119 Marketable securities 99 Gains on derivative instruments 4 62 Clients 29 22 Other 58 35 Monetary and exchange variation (211) - 39 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except when specifically indicated) (unaudited) Capital Lease Obligations The Company leases certain offshore platforms and vessels, which are accounted for as capital leases. As of March 31, 2010, assets under capital leases had a net book value of US$665 (US$750 at December 31, 2009). The following is a schedule by year of the future minimum lease payments as of March 31, 2010: 33 8 8 8 2016 and thereafter 10 Estimated future lease payments Less amount representing interest at 6.2% to 12.0% annual 35 Present value of minimum lease payments Less current portion of capital lease obligations Long-term portion of capital lease obligations 40 PETRÓLEO BRASILEIRO S.A. - PETROBRAS AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Continued) Expressed in Millions of United States Dollars (except when specifically indicated) (unaudited) Employees Postretirement Benefits and Other Benefits a) Employees postretirement benefits balances The Company sponsors a contributory defined benefit pension plan covering substantially all of its employees and provides certain health care benefits for a number of active and retired employees. During 2010, the Company made contributions of US$178 to pension and health care plans (US$586 in 2009). The balances related to Employees Postretirement Benefits are represented as follows: As of March 31, 2010 December 31, 2009 Health Health Pension Care Pension Care Benefits Benefits Total benefits Benefits Total Current liabilities Defined-benefit plan Variable Contribution plan 26 - 26 - Employees
